DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Applicant elects Group I, claims 11-13.
Claims 1-10 and 19 were cancelled by preliminary amendment filed 02/05/2021.
Claims 14-18 are withdrawn.
Claims 11-13 are pending in Instant Application.

Election/Restrictions
Applicant's election with traverse Group I in the reply filed on 11/18/2022 is acknowledged.  The traversal is on the ground(s) that Groups I, II, and III possess unity of invention due to share the technical feature of  transmission/receipt of a parameter/information that “relates to transport resources for a user plane for a session between the user equipment and a data network”, Remarks – page 11.  This is not found persuasive because group I is directed to an apparatus for deriving a parameter relating to transport resources for a user plane. As stated in the Applicant’s disclosure, page 11, lines 4-22, group I is directed to the apparatus of the first aspect comprising the control unit 310 illustrated in Fig. 2 and wherein the apparatus (control unit 310) of group I executes process 1 illustrated in Fig. 3A. While group II is directed to an apparatus for providing information to a second control unit. As stated in the Applicant’s disclosure, page 12, lines 4-20, group II is directed to the apparatus of the second aspect comprising the control unit 210 illustrated in Fig. 2 and wherein the apparatus (control unit 210) of group II executes process 2 illustrated in Fig. 3B. While group III is directed to an apparatus for receiving information from a first control unit. As stated in the Applicant’s disclosure, page 13, lines 6-23, group III is directed to the apparatus of the third aspect comprising the control unit 220 illustrated in Fig. 2 and wherein the apparatus (control unit 220) of group III executes process 3 illustrated in Fig. 3C. Thus, groups I, II and III claim three different apparatus, each to execute three different processes/methods as explained above. Therefore, each of the features of the individual groups, even when classified in the same category, are drawn to separate inventions, each having an additional search /examination burden.
The requirement is still deemed proper and is therefore made FINAL.

Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2022.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of International Application No. PCT/EP2018/071526 filed 08/08/2018.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (U.S. Publication No. 2017/0317894) [Applicant’s IDS] in view of Parkvall et al. (U.S. Publication No. 2017/0331670).
As per claim 11, Dao discloses an apparatus for implementing a first function of a core network of a communication network system, the first function operating in a control plane (Dao: paragraph 0091;  The CP 140 also includes other control functions 147…fig. 3; CP functions including EBR estimator 62), the apparatus comprising: 
at least one processor (Dao: paragraph 0010; a processor); and 
at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Dao: paragraph 0010; a memory for storing instructions that when executed by the processor cause the network function to be configured to carry out the method), cause the apparatus at least to perform: 
deriving a parameter relating to transport resources for a user plane from a logical network resources of a session between a user equipment and a data network (Dao: paragraphs 0186 and fig. 14B; the Content requirement Awareness Function (CAF-Core) 1120 within the UP functions 120 in the CN detects the user's bi-directional application session, derives its service requirements and required transport resources. Taking into account the QoS policies received in step (1224), the Content requirement Awareness Function 1120 sets the transport QoS targets to be enforced by the UP functions 120…paragraph 0187 the Content requirement Awareness Function (CAF-RAN) 1108 within the RAN 128 determines the user's bi-directional application session and derives the service requirements and required radio resources and uplink transport resources); 
providing the parameter to a second function of the core network and requesting the second function of the core network to exchange user plane traffic for the session based on the parameter (Dao: paragraph 0127; The wireless CP function, such as the SMF 149, may request the application server to forward traffic to a new UPF function in step (506)), wherein the second function operates in the user plane (Dao: paragraph 0137; User Plane traffic is transmitted to UP functions) and derives the transport resources for the session based on the parameter (Dao: paragraph 0186; the Content requirement Awareness Function (CAF-Core) 1120 within the UP functions 120 in the CN detects the user's bi-directional application session, derives its service requirements and required transport resources); and 
providing the parameter to a first control unit of an access network of the communication network system (Dao: paragraph 0086 and fig. 3; he network functions include a UL and DL QoS configuration control function 64 in the RAN 18 and the UL QoS configuration control function 70 in the UE. The EBR estimator 62 takes the QoE and QoS application requirements from the service layer (message from the application servers or message from the UE 24) and QoE feedback parameters from the UE 24 to compute statistical and dynamic effective rates), wherein the access network provides access for the user equipment to the communication network system and the first control unit of the access network operates in the control plane (Dao: paragraph 0090 and figs. 3 and 4A; a UE 24 may access the mobile network 100 through either radio node 1 131 or radio node 2 132. Radio node 1 131 and radio node 2 132 providing connectivity to the UP access network 128, and through the UP access network gateway 126 the UP core network 124).  
However Dao does not explicitly mention identification relating to logical network resources.
However Parkvall teaches:
identification relating to logical network resources (Parkvall: paragraph 0403; A network slice identifier identifies a set of network resources constituting a logical network. It may potentially be used to direct user plane and control plane traffic to the resources of the network slice it pertains to).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Parkvall with the teachings as in Dao. The motivation for doing so would have been in order to handle expected and unexpected migrations in the service mix, all radio links in NX are capable of operating within a bounded set of radio resources (resource slice), thus avoiding that terminals make assumptions on or rely on signals outside these resources (Parkvall: paragraph 0537).
As per claim 12, the modified Dao teaches the apparatus of claim 11, the providing comprising: forwarding the parameter in the control plane in a container from the first function of the core network to the first control unit of the access network via a third function of the core network, the third function of the core network operating in the control plane, wherein the container is passed over a first interface between the third function of the core network and the first control unit of the access network transparently for the third function of the core network (Dao: paragraph 0094; the AF 144 is operative to forward QoS information based upon the measured QoE and QoS levels to the QoS interfaces 142, 146. The QoE/QoS interfaces 142,146 providing the QoS information to the external application server 135 and the UE 24 respectively…paragraph 0137; The functioning of the UP makes use of Core Network context awareness functions 1120. In the control plane, AF 1122 communicates with UE 1102 over link NG-QR 1124 for quality of service requirements. The control and user planes, along with their related functions make up the core network 1126).  
As per claim 13, the modified Dao teaches the apparatus of claim 11, the providing comprising: forwarding the parameter in the control plane together with other information of user plane resources to be used for the session wherein these user plane resources are used on a second interface between the second function and a second control unit of the access network, and wherein the second control unit operates in the user plane (Dao: paragraph 0146 and fig. 14A; The CP functions 1112 can adjust the QoS policies for the application flows and then forwards the QoS policies to the UP function and AN for optimizing resource usage and policy enforcement…paragraph 0179; AF transmits QoS configuration updates to the CP functions. These updates may be representative of the data received in the report from the Application Server. [0178] (1210) and (1211). CP functions transmit QoS parameters to the UP and AN functions. These QoS parameters may differ from those provided in steps (1202) and (1203) if the parameters have to be adjusted to ensure that the QoS commitments are respected. [0179] (1212) and 1213). AN and UP functions acknowledge the new QoS parameter updates…paragraph 0187; These radio QoS targets and uplink transport QoS targets are autonomously self-calibrated and reconfigured in real time based on monitoring of this user's and other users' applications sessions and on radio and transport network resource status).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449